Per Curiam
Defendant was charged by information with the crime of failure to leave his name and address at the scene *657of an accident, in violation of section 321.263, Code, 1962. Upon trial be was found guilty and was ordered to pay a fine “of $. and in default of payment of said fine is committed to (county) (city) jail for one day for each $.of said fine, not to exceed 5 days.”
This judgment is too indefinite to be permitted to stand.. See State v. Williams, 255 Iowa 657, 123 N.W.2d 406, and citations. As pointed out in the Williams opinion, we have the power to render such judgment as the municipal court should have done. However, this record does not afford sufficient basis for us'to render an intelligent and just judgment. We therefore remand the case to the municipal court for the rendition of a proper judgment. — Remanded for proper judgment.